Title: James Madison to James B. Longacre, 27 August 1833
From: Madison, James
To: Longacre, James B.


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                Aug 27. 1833
                            
                        
                        I have duly recd. your letter of the 21 inst I am aware of the wish you naturally feel for such a
                            biographical sketch of me as will preserve a uniformity in your Gallery; and I am glad that you are sensible of the
                            controul I may feel in supplying materials for it.
                        A friend will attempt a brief chronicle of my career, with perhaps a few remarks & references, and
                            will forward the paper when prepared
                        Mrs. M. is much gratified by the impressions you carried from Montpellier and desires me to say in reply to
                            your letter to her, as I do for myself, that a hospitality so well merited is greatly overpaid by the terms in which you
                            speak of it.
                        
                            
                                
                            
                        
                    